DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 15-19, filed 06/19/2020 with respect to 112b rejections have been fully considered and are persuasive.  The 112b rejections of 28-30, 33-36, 38-42, 44-46, 50-56 has been withdrawn. 
Applicant’s arguments, see 19-21, filed 06/19/2020, with respect to the rejection(s) of claim(s) 28-30, 33, and 50-56 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication Number 2007/0293851 granted to Muhlhoff et al. in view of U.S. Patent Publication Number US20170266047A1 granted to Kahra et al. in yet further view of U.S. Patent Publication Number 20120029491 to Rathjen as detailed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28-30, 33-36, 38-42, 44-46, 50-56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0293851 granted to Muhlhoff et al. (hereinafter “Muhlhoff” – previously presented) in view of US20170266047A1 granted to Kahra et al. (hereinafter “Kahra”, provided on IDS) in yet further view of U.S. Patent Publication Number 20120029491 to Rathjen (hereinafter “Rathjen”) 
Regarding claim 28, Muhlhoff discloses an ophthalmologic therapy system for processing portion of a processing volume of a transparent material of an eye by application of focused radiation  (e.g. Para. 0001 “producing curved cuts in a transparent material, in particular in the cornea, by generating optical breakthroughs in the material by means of laser radiation focused into the material”), comprising - a device that generates radiation (e.g. Para. 0001 “laser radiation source”), - an optical system that focuses the radiation at a focus in the processing volume (e.g. Para. 0001, “focuses laser radiation into the material and causes optical breakthroughs there”), wherein the focus of the focused radiation has a focal angle (ip)
wherein the device for changing the position of the focus comprises a slow scanner that is a slow scanner adapted to perform a slow scanning movement in the processing volume of the transparent material and a fast scanner adapted to perform, and independently from the slow scanning movement of the slow scanner, a fast scanning movement in a section of the processing volume (e.g. Para 0001 “wherein the focal point is three-dimensionally shifted in order to produce the cut by a series of optical breakthroughs, and wherein the shifting of the focal point is effected at a maximum speed which is lower in a first spatial direction than in the other two spatial directions…wherein a scanning unit which three-dimensionally shifts the focal point and a control unit which controls the scanning unit are provided, in order to produce the cut by sequential arrangement of the optical breakthroughs in the material, and wherein the scanning unit comprises adjustable optics for shifting the focal point in one spatial direction”) and - moving the section of the fast scanning movement by the slow scanning movement in the entire processing volume (e.g. Figs 5-7 show the scanning movement being moved across the eye).  Although Muhlhoff discloses having a first and second scanning movements, Muhlhoff fails to explicitly disclose a first scanning movement adapted to perform a first scanning movement three dimensionally that is slower than a second scanning movement adapted to perform a second scanning movement three dimensionally
Kahra teaches a similar method and device and shows that it is known to provide a slow scanner in X,Y, and Z directions in a transparent material and to provide a fast scanner by three more scanners for the X, Y, and Z directions to provide cuts (as provided in paragraphs 0068-0069,  0142) in order to facilitate cuts in the transparent material while reducing surgery time which improves results while minimizing patient inconvenience (e.g. para 0010). Therefore It 
Muhlhoff as modified by Kahra teaches the limitations above but fails to disclose wherein the section of the fast scanning movement is movable by the slow scanning movement in the entire processing volume. Rathjen teaches a similar device and teaches that it is known to use a first scanner that is a slow scanner and a second scanner that is a fast scanner and wherein the section of the fast scanning movement is movable by the slow scanning movement in the entire processing volume (e.g. para 0011, abstract; first scanner system… second scanner system… the second canner system has a scanner speed that is a multiple of the scanning speed of the first scanner system“). This would enables eye tissue to be processed in a flexibly configurable and controllable manner, wherein the first scanner system covers an extended processing region, for example the entire eye, and the second scanner system disposed upstream superimposes a fast fine scanning movement, the form, size and orientation of which are flexibly adjustable without overly large projection and transmission optical units having to be used, and without a mechanical movement of lenses or projection objectives being required for scanning, with the result that high scanning frequencies or scanning rates can be realized (e.g. para 0011). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Muhlhoff as modified by Kahra with the teachings of Rathjen to provide a slow scanner for larger 

Regarding claim 29, Muhlhoff as modified by Kahra and Rathjen (hereinafter “modified Muhlhoff”) discloses the ophthalmologic therapy system according to claim 28, wherein the device that generates radiation further comprises a laser (e.g. Para. 0001 “laser radiation focused”). 

Regarding claim 30, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 29, wherein the laser further comprises a pulsed laser (e.g. Para. 0005 “The use of pulsed laser radiation has recently become established practice particularly for laser-surgical correction of visual deficiencies in ophthalmology.” and 0040 “The laser-surgical instrument 2 is capable of generating a pulsed laser beam 3”).

Regarding claim 33, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 28, wherein a scan pattern is encoded into the control device (e.g. Fig. 5-7), the scan pattern comprising a sequence of focus effective zones of the focused radiation along a scan line in the processing volume, (e.g. Para. 0012) such that focus effective zones that have already been realized are always arranged outside of a focal cone which is formed by the focus of the focused radiation and the focal angle, for yet to be implemented focus effective zones (e.g. Please note that the path lines could be drawn to encompass this limitation. Furthermore, 

Regarding claim 34, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 28, Muhlhoff scanning in z-direction (e.g. para 0001) while Rathjen teaches wherein the second scanner further comprises a fast scanner and at least a fast lateral scanner that enables the fast scanning movement in the section of the processing volume in addition to the first scanner which comprises a slow scanner and at least one slow lateral scanner that enables the slow scanning movement in the processing volume (e.g. Para. 0011; it is noted that the claim does not require the fast scanner and fast lateral scanner to be different and/or independent of each other).

Regarding claim 35, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 34, Rathjen teaches wherein the fast lateral scanner comprises a fast x-scanner and a fast y-scanner (e.g. fig. 1a), or the fast lateral scanner comprises a fast R-scanner whose scanning movement can be oriented in an x-y-plane perpendicular to the base position beam axis by rotating about a rotation axis parallel to the base position beam axis (e.g. para 0012).

Regarding claim 36, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 34, further comprising a z-scanner comprising a lens element oscillating in the z-direction (e.g. Para. 0024 “zoom objective preferably designed as an adjustable telescope 

Regarding claim 38, modified Muhlhoff discloses the ophthalmologic therapy system according to claims 34, Muhlhoff discloses adapted for executing a fast scanning movement by synchronous changes of direction of at least the fast z scanner and the fast lateral scanner (e.g. Para 0001 “wherein the focal point is three-dimensionally shifted in order to produce the cut by a series of optical breakthroughs, and wherein the shifting of the focal point is effected at a maximum speed which is lower in a first spatial direction than in the other two spatial directions…wherein a scanning unit which three-dimensionally shifts the focal point and a control unit which controls the scanning unit are provided, in order to produce the cut by sequential arrangement of the optical breakthroughs in the material, and wherein the scanning unit comprises adjustable optics for shifting the focal point in one spatial direction”) while Rathjen teaches using a fast scanner (e.g. para 0011, abstract; first scanner system… second 

Regarding claim 39, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 38, further adapted for executing synchronous oscillatory movements of at least two of the fast scanners (e.g. Para. 0006 “a two-dimensional deflection”; it is noted that the movement in x-y direction can be synchronous regardless of order. Additionally, the applicant’s own specification states “synchronous changes of direction of at least two fast scanners are carried out in a defined temporal relationship to each” – Para. 0070. The examiner understands, without further clarification, that the relationship can be any set of movements.).    

Regarding claim 40, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 38, , and all other of the at least two fast scanners are synchronized to the resonant scanner (e.g. Para. 0006 “a two-dimensional deflection”; please note that the examiner understands the movement in x-y direction to be synchronous regardless of order. Additionally, the applicant’s own specification states “synchronous changes of direction of at least two fast scanners are carried out in a defined temporal relationship to each” – Para. 0070. The examiner understands, without further clarification, that the relationship can be any set of movements.) Rathjen teaches wherein one of the at least two fast scanners is a resonant scanner with a free oscillation (e.g. Para. 0048 “Depending on the operating mode or 

Regarding claim 41, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 38, further wherein the fast z-scanner and the at least one fast lateral scanner are adapted for synchronous oscillatory movements (e.g. Para. 0006 “a two-dimensional deflection”; it is noted that the movement in x-y direction can be synchronous regardless of order. Additionally, the applicant’s own specification states “synchronous changes of direction of at least two fast scanners are carried out in a defined temporal relationship to each” – Para. 0070. The examiner understands, without further clarification, that the relationship can be any set of movements.).     

Regarding claim 42, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 41, wherein the slow scanning movement comprises a lateral component in the x-direction, in the y- direction or in both the x and y directions (e.g. Para 0001 “wherein the focal point is three-dimensionally shifted in order to produce the cut by a series of optical breakthroughs, and wherein the shifting of the focal point is effected at a maximum speed which is lower in a first spatial direction than in the other two spatial directions…wherein a scanning unit which three-dimensionally shifts the focal point and a control unit which controls the scanning unit are provided, in order to produce the cut by sequential arrangement of the optical breakthroughs in the material, and wherein the scanning unit comprises adjustable optics for shifting the focal point in one spatial direction; please note that the claim only at least one fast lateral scanner, are in phase opposition to the oscillatory movement of the fast z- scanner, and such that - with a negative lateral component of the slow scanning movement in the x-direction, in the y- direction or in both the x and y directions, the oscillatory movements of the at least one fast lateral scanner, are in phase to the oscillatory movement of the fast z-scanner (e.g. Para. 0006 “a two-dimensional deflection”; please note that the examiner understands the movement in x-y direction to be synchronous regardless of order. Additionally, the applicant’s own specification states “synchronous changes of direction of at least two fast scanners are carried out in a defined temporal relationship to each” – Para. 0070. The examiner understands, without further clarification, that the relationship can be any set of movements.).  

Regarding claim 44, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 33, further comprising a control device, in which a scan pattern is encoded (e.g. Para. 0053), which has adjacent strokes with angles of inclination (α) to the beam axis, wherein a stroke comprises a straight part of a scan line and is formed by stringing together focus effective zones of the focused radiation, and wherein the angle of inclination (α) of the strokes to the beam axis are always larger or equal to the focal angle (φ) of the focused 

Regarding claim 45, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 44, the encoding of the scan patterns in the control device further being such that the formation of the strokes through stringing together focus effective zones of the focused radiation is always formed in an upward movement or always in a downward movement or alternatively in an upward movement and in a downward movement implemented along the scan line (e.g. Fig. 6. The examiner is considering the lines connecting the focus effective zones to be the “stroke lines” which would be at an angle (perpendicular) to the beam axis.). 

Regarding claim 46, modified Muhlhoff discloses the ophthalmologic therapy system according to claim 28, wherein the device that generates the radiation comprises a pulsed laser having a laser pulse (e.g. Para. 0040) repetition rate (fL) (e.g. the claim does not specify what the repetition rate is therefore, any pulse laser would over read this element), wherein the control device, is further structured to mask a laser pulse, when a distance of the laser pulse's focus effective zone to a preceding focus effective zone falls below a minimum distance (e.g. Para. 0023 “blocking out peripheral regions of the ellipse”), Rathjen teaches wherein a distance of focus effective zones from a preceding focus effective zone is determined through the laser pulse repetition rate (fL) and an overall scanning speed which is comprised of the scanning speeds of slow and fast scanning movements (e.g. Para. 0004 and 0013). 


Regarding claim 50, Muhlhoff discloses a method for processing a portion of a processing volume of a transparent material of an eye by application of focused radiation (e.g. Para. 0001 “producing curved cuts in a transparent material, in particular in the cornea, by generating optical breakthroughs in the material by means of laser radiation focused into the material”) by application of an ophthalmologic therapy system (e.g. para 0002 “opththalmic surgery”) which comprises - a device that generates the focused radiation(e.g. Para. 0001 “laser radiation source”); and - an optical system that focuses the radiation at a focus in the processing volume (e.g. Para. 0001, “focuses laser radiation into the material and causes optical breakthroughs there”)  which can be described with three spatial directions x, y and z (e.g. Para. 0009-0010), wherein the focus of the focused radiation comprises a focal angle and the focused radiation comprises a beam axis (e.g. Fig. 2, Para. 0001; please note that the examiner is considering line 3 of Fig. 1 to be the beam axis, and focal angle shown in Fig. 2 to be the claimed focal angle); the method comprising - changing a position of the focus by a slow scanning movement of a first scanner in the processing volume of the transparent material and a fast scanning movement of a second scanner which is independent of the slow scanning movement of the first scanner in a section of the processing volume determined by the three spatial directions (e.g. Para 0001 “wherein the focal point is three-dimensionally shifted in order to produce the cut by a series of optical breakthroughs, and wherein the shifting of the focal point is effected at a maximum speed which is lower in a first spatial direction than in the other two spatial directions…wherein a scanning unit which three-dimensionally shifts the focal point and Muhlhoff fails to explicitly disclose a first scanning movement adapted to perform a first scanning movement three dimensionally that is slower than a second scanning movement adapted to perform a second scanning movement three dimensionally
Kahra teaches a similar method and device and shows that it is known to provide a slow scanner in X,Y, and Z directions in a transparent material and to provide a fast scanner by three more scanners for the X, Y, and Z directions to provide cuts (as provided in paragraphs 0068-0069,  0142) in order to facilitate cuts in the transparent material while reducing surgery time which improves results while minimizing patient inconvenience (e.g. para 0010). Therefore It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Muhlhoff with the teachings of Kahra to provide two independent scanners capable of operating in X, Y and Z dimension to facilitate reducing surgery time which improves results while minimizing patient inconvenience. 
Muhlhoff as modified by Kahra teaches the limitations above but fails to disclose
 Rathjen teaches that it is known to use a first scanner that is a slow scanner and a second scanner that is a fast scanner and wherein the section of the fast scanning movement is movable by the slow scanning movement in the entire processing volume (e.g. para 0011, abstract; first scanner system… second scanner system… the second canner system has a scanner speed that is a multiple of the scanning speed of the first scanner system“). This would enables eye tissue to be processed in a flexibly configurable and controllable manner, wherein the first scanner system covers an extended processing region, for example the entire eye, and the second scanner system disposed upstream superimposes a fast fine scanning movement, the form, size and orientation of which are flexibly adjustable without overly large projection and transmission optical units having to be used, and without a mechanical movement of lenses or projection objectives being required for scanning, with the result that high scanning frequencies or scanning rates can be realized (e.g. para 0011). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Muhlhoff with the teachings of Rathjen to provide a slow scanner for larger movements and slower scanner for slower movements in order to provide the predictable result of scanning the eye in controllable manner and more quickly (e.g. para 0011).

Regarding claim 51, modified Muhlhoff discloses the method according to claim 50, farther comprising carrying out the fast scanning movement by synchronous changes of direction in at least two spatial directions  (e.g. Para. 0006 “a two-dimensional deflection”; it is noted that the movement in x-y direction can be synchronous regardless of order. Additionally, 

Regarding claim 52, modified Muhlhoff discloses the method according to claim 50, further comprising carrying out the fast scanning movement, by synchronous oscillatory movements in at least two spatial directions (e.g. Para. 0006 “a two-dimensional deflection”; it is noted that the movement in x-y direction can be synchronous regardless of order. Additionally, the applicant’s own specification states “synchronous changes of direction of at least two fast scanners are carried out in a defined temporal relationship to each” – Para. 0070. The examiner understands, without further clarification, that the relationship can be any set of movements.), Kahra teaches three dimensional fast scanning movement (e.g. para 0140).  

Regarding claim 53, modified Muhlhoff discloses the method according to claim 50, further comprising carrying out the fast scanning movement by synchronous oscillatory movements in z-direction and in at least one of the two lateral spatial directions (e.g. Para. 0006 “a two-dimensional deflection”; it is noted that the movement in x-y direction can be synchronous regardless of order. Additionally, the applicant’s own specification states “synchronous changes of direction of at least two fast scanners are carried out in a defined temporal relationship to each” – Para. 0070. The examiner understands, without further 

Regarding claim 54, modified Muhlhoff discloses the method according to claim 51, further comprising carrying out a slow scanning movement with a lateral component in the x-direction, in the y-direction or in both the x-direction and the y-direction (e.g. Para 0001 “wherein the focal point is three-dimensionally shifted in order to produce the cut by a series of optical breakthroughs, and wherein the shifting of the focal point is effected at a maximum speed which is lower in a first spatial direction than in the other two spatial directions…wherein a scanning unit which three-dimensionally shifts the focal point and a control unit which controls the scanning unit are provided, in order to produce the cut by sequential arrangement of the optical breakthroughs in the material, and wherein the scanning unit comprises adjustable optics for shifting the focal point in one spatial direction; please note that the claim only requires X, Y or both. Therefore, the claim does not require X and Y directional movement.), and synchronizing the fast oscillatory movements in the z-direction and in the x-direction, in the y-direction or in both the x-direction and the y- direction to one another such that, with a positive lateral component of the slow scanning movement in the x-direction, in the y-direction or in both the x-direction and the y-direction, the fast oscillatory movements in the x-direction, in the y-direction or in both the x-direction and the y-direction is carried out in phase opposition to the oscillatory movement in the z-direction, and such that, with a negative lateral component of the slow scanning movement in the x-direction, in the y-direction or in both the x-direction and the y-direction, the fast oscillatory movements in the x-direction, in 

Regarding claim 55, Muhlhoff discloses the method according to claim 50, further comprising generating a scan pattern which has mutually adjacent strokes with angles of inclination (α) to the beam axis, wherein a stroke comprises a straight section of a scan line and is formed by stringing together focus effective zones of the focused radiation, wherein the angle of inclination (α) of the strokes to the beam axis is larger or equal to a focal angle (φ) of the focused radiation (e.g. Fig. 6. The examiner is considering the lines connecting the focus effective zones to be the “stroke lines” which would be at an angle (perpendicular) to the beam axis.).    
Regarding claim 56, Muhlhoff discloses the method according to claim 50, in which the device for generating radiation generates pulsed laser radiation with a laser pulse (e.g. Para. 0040)  repetition rate (fL) (e.g. the claim does not specify what the repetition rate is therefore, any pulse laser would over read this element), masking a laser pulse when its focus effective zone falls below a set minimum distance to the preceding focus effective zone (e.g. Para. 0023 Rathjen teaches wherein a distance of focus effective zones from a preceding focus effective zone is determined through the laser pulse repetition rate (fL) and an overall scanning speed which is comprised of the scanning speeds of slow and fast scanning movements (e.g. Para. 0004 and 0013). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792